Citation Nr: 1715783	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  09-15 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a right hip disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 2000 to March 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In March 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).

In May 2015, the Board remanded this case for further development.  Therein, the Board remanded the issues of 1) entitlement to service connection for a right foot disorder; 2) entitlement to service connection for a right elbow disorder; 3) entitlement to service connection for episodic paresthesias of the right upper extremity; 4) entitlement to a 10 percent rating for multiple non-compensable service-connected disabilities pursuant to 38 C.F.R. § 3.324; and 5) entitlement to a total disability rating based on individual unemployability (TDIU).  The RO has not yet issued a supplemental statement of the case (SSOC) since that remand as to those five issues, and as such they remain in remand status at the RO at this time.

In December 2015 and February 2016, the Veteran requested that his case be advanced on the docket (AOD) due to financial hardship.  He submitted his spouse's late credit card bill and his past-due utility bill in support of his motion.  The motion for AOD is denied because this evidence does not show severe financial hardship.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  VA provided the Veteran with a QTC examination in August 2007.  The examiner recorded that "the Veteran complains of a right hip condition, which he has had since 2006."  While the examiner found that "the hip examination appears to be normal bilaterally" and an x-ray of the right hip showed that it was normal, the examiner diagnosed "episodic right hip strain."  The examiner did not provide an opinion regarding the etiology of the diagnosed disorder.  Consequently, the Board finds that an addendum is required in order to obtain an opinion as to whether it is at least as likely as not that there is a nexus between the Veteran's episodic right hip strain and his military service.

Additionally, the Veteran, through his representative, asserted for the first time in a March 2017 Informal Hearing Presentation that the claimed right hip disorder is secondary to his service-connected back, ankle, and knee disabilities.  The Veteran is in receipt of service connection for a status post lumbar compression fracture with strain and intervertebral disc syndrome (IVDS), limitation of extension and flexion of both knees with strain, and a left ankle strain.  Nexus opinions should also be provided as to secondary service connection.

The Board observes that the Veteran asserted in his May 2010 substantive appeal that "Appropriate tests were not given, after Dr. stated these test[s] needed to be performed."  However, the Board discovered that the additional test requested in August 2007 pertained to the Veteran's right upper extremity, not his right hip, and in any event the Veteran informed QTC that he would not attend the EMG testing because of his work schedule.  Therefore, the need for additional testing is not a basis for this remand.

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his claimed right hip disorder, and take appropriate measures to obtain those records.  Any additional, VA treatment records should be added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his right hip disorder that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and onset of his right hip disorder.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating any pertinent, outstanding records, obtain an opinion from an appropriate VA clinician as to the nature, extent, onset and etiology of the Veteran's right hip disorder.  The claims folder should be made available and reviewed by the clinician.  A new examination is not required unless it is deemed necessary by the VA clinician.

In offering any opinion, the VA clinician should consider the following documents:

* A January 2007 Report of Medical History wherein the Veteran indicated that he had swollen or painful joints.

* A January 2007 Report of Medical Examination finding that his musculoskeletal system was normal.

* A February 2007 service treatment record showing "Normal routine history and physical."

* The Veteran's June 2007 statement that "My right hip pops when I run [and feels] as if it is out of place from where it should be, causing discomfort when I run or exercise."

* The August 2007 QTC examination report, including the Veteran's report of right hip symptoms since 2006, a normal right hip on examination and per x-ray test, and a diagnosis of episodic right hip strain.

* A January 2013 VA examiner's report, including a finding that the Veteran's hip flexion is normal.

* A March 2015 VA treatment record, showing that the Veteran "reports that his R hip pops and if he's on uneven ground his R hip dipped and resulted in deep spasm pain.  The next day he was in pain for a week."

* A June 2015 VA treatment record wherein a physician found that his "low back and hip pain seems to be 2/2 to DDD and SI [sacroiliac] joint dysfunction."

The VA clinician should opine as to whether the Veteran's reported right hip pain is a symptom of (e.g., referred pain from) his service-connected lumbar spine disability, or a symptom of a distinct right hip disability.

a) If the VA clinician finds that the Veteran does not have a distinct right hip disability, he or she should explain why that finding outweighs the August 2007 QTC diagnosis of episodic right hip strain.

b) If the VA clinician finds that the Veteran has a distinct right hip disability, he or she should identify the right hip diagnosis or diagnoses, and:

i. provide an opinion as to whether it is at least as likely as not that the Veteran's right hip disability resulted from service;

ii. provide an opinion as to whether it is at least as likely as not that the Veteran's right hip disability was caused by his service-connected status post lumbar compression fracture with strain and IVDS, limitation of extension and flexion of both knees with strain, left ankle strain, or any combination of those disabilities; and

iii. provide an opinion as to whether it is at least as likely as not that the Veteran's right hip disability was aggravated beyond the natural progress of the disease by his service-connected status post lumbar compression fracture with strain and IVDS, limitation of extension and flexion of both knees with strain, left ankle strain, or any combination of those disabilities.

The VA clinician should give a reasoned explanation for all opinions provided.  If the clinician is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

4.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

